DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission has been entered.
 
Response to Amendment
This action is in response to the remark entered on April 4th, 2021.
Claims 21,24,25,30, 32, 36 and 37 are amended.
Claims 1 – 20, 22 and 23 are canceled.
Claims 21, 24 – 40 are pending in current application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 21 and 24 – 40 are rejected under 35 U.S.C. 103 as being unpatentable over Koji et al (JP 5310022 in view of English Translation) in view of Sato et al (JP2009230372 in view of English Translation).
	
Regarding claims 21, 30 and 36, Koji shows controlling a vehicle suspension system component coupled to the controller (See at least Para 0022 and 0023 for suspension actuator drive part 6 sets up damping force of a suspension based on the input signal coupled with suspension control device) comprising:
identifying one of an amplitude and a frequency of a harmonic event as an input signal by a sensor coupled with a controller (See at least Formula 1 for sin (t) = sin (2πf1t) + sin (2πf2t)) + sin (2πf3t) as the harmonic event with sin wave amplitude at 1 and frequency at f1/f2/f3 that is inputted by the acceleration sensor 1 on Para 0010);

resolve amplitude of the harmonic event as a function of time into a frequency of the harmonic event as function of amplitude (See at least Formula 1 for sin (t) = sin (2πf1t) + sin (2πf2t)) + sin (2πf3t) as the harmonic event with sin wave amplitude 1 and frequency f1/f2/f3 where the amplitude of the harmonic sine wave shifts with respect to time/π shift; Para 0011/0012 Fast Fourier Transform Calculator 3, Figure 1 for FFT outputs amplitude F1 with frequency 2HZ at upper resonance region and amplitude F2 and lower resonance region; See also Figure 12 for FFT output with frequency and log of amplitude as function of amplitude by scaled by n = 128 points); 
control the suspension component based on the frequency of the harmonic event as a function of amplitude (See at least Para 0021 - 0023 for suspension actuator drive part 6 sets up the suspension according to input for soft, medium and hard as the amplitude with respect to frequency component as the frequency oscillation; See also Para 0033 for damping force of a suspension set as hard according to fast fourier analysis result also on Figure 13a - 13c);
1t) + sin (2πf2t)) + sin (2πf3t) as the harmonic event with sin wave amplitude 1 and frequency f1/f2/f3 where the amplitude of the harmonic sine wave shifts with respect to time/π shift as a function of time) with the controller into information regarding frequency of the harmonic event as a function of amplitude ( See at least Para 0011/0012 Fast Fourier Transform Calculator 3, Figure 1 for FFT outputs amplitude F1 with frequency 2HZ at upper resonance region and amplitude F2 and lower resonance region; See also Figure 12 for FFT output with frequency and log of amplitude as function of amplitude by scaled by n = 128 points); the information regarding the frequency of the harmonic event as a function of amplitude (Para 0011/0012 Fast Fourier Transform Calculator 3, Figure 1 for FFT outputs amplitude F1 with frequency 2HZ at upper resonance region and amplitude F2 and lower resonance region; See also Figure 12 for FFT output with frequency and log of amplitude as function of amplitude by scaled by n = 128 points); however, Koji does not further specify the input signal utilized as a surface to be traversed by the vehicle; the input signal is for identifying event comprising a series of individual irregularities, providing the input signal based on an identified location of each irregularity in the series of individual irregularities



the input signal is for identifying event comprising a series of individual irregularities (See at least Para 0004 for the device can recognize the existence of a plurality of artificial slots as individual irregularities, potentially pot holes/ parallel drainage grooves on Para 0003, arranged in parallel interval series on the road), providing control signal based on an identified location of each irregularity in the series of individual irregularities (See at least Para 0008 for the existence of the artificial slot/drainage grooves to be recognized in the real space located on the road on Para 0037)
It would have been obvious for one of ordinary skill to provide input image analysis of Sato, for the fast fourier analysis of Koji since both vehicle of Koji and Sato implemented for frequency response, at the time of invention capable of providing actual road surface image analysis taught by Sato, applying known image sensor to a known signal transformation mechanism as taught by both Koji and Sato yielding a predictable result in the same way.  



Regarding claims 25 and 31, Koji shows applying a Fourier analysis to the information representing event amplitude of the harmonic event as a function of time comprises applying a fast Fourier transform (FFT) to the information representing event amplitude as a function of time and frequency (See at least Para 0011 and 0012 for Fast Fourier Transform calculator 3 utilizing time series signal, Para 0011, on figure 1 calculates amplitude F1 at frequency 2 Hz at upper resonance region and amplitude F2 at lower resonance region according to road surface state on Para 0098 creating topology surface based on fast fourier transform calculator output result).



Regarding claim 27, Koji shows the suspension system comprises a damper (See at least Para 0008 for suspension as the damper) and altering the response characteristic of the suspension system comprises altering a rebound damping rate of the suspension system (See at least Para 0011 for spring top resonant region and spring bottom resonant region in force amplitude on figure 2 as compression and rebound damping).

Regarding claim 28, Koji shows reducing the rebound damping rate of the suspension system (See at least Para 0032 and 0033 for damping force set to hard for lower damping rate for suspension including both compression and rebound damping; See at least Para 0011 for spring top resonant region and spring bottom resonant region in force amplitude on figure 2 as compression and rebound damping).

Regarding claim 32, Koji shows a harmonic oscillation event in the surface traversed by the vehicle (See at least Para 0020 for oscillation frequency component); however, Koji does not further specify the evet further including series of irregularities in the surface to be traversed by the vehicle.
Sato further shows the event comprising a series of individual irregularities (See at least Para 0004 for the device can recognize the existence of a plurality of artificial slots as individual irregularities, potentially pot holes/ parallel drainage grooves on Para 0003, arranged in parallel interval series on the road). 
It would have been obvious for one of ordinary skill to provide input image analysis of Sato, for the fast fourier analysis of Koji since both vehicle of Koji and Sato implemented for frequency response, at the time of invention capable of providing actual road surface image analysis taught by Sato, applying known image sensor to a known signal transformation mechanism as taught by both Koji and Sato yielding a predictable result in the same way.  

Regarding claim 33, Koji does not explicitly states the sensor is an optical sensor. Sato et al further shows the sensor is an optical sensor (See at least Para 0017 for camera 12 obtaining vehicle road condition processed by fast 
It would have been obvious for one of ordinary skill in the art, to provide optical sensor of Sato, at the time of invention, in order to provide real time road image of Sato, for the real time condition system of Koji, in order to provide high precision road assessment utilizing fast fourier transform as both implemented by Koji and Sato since applying a known image sensor capture input of Sato, toward a known signal processing method of Koji, would yield predictable result in the same way.

Regarding claims 34 and 38, Koji et al further shows the component comprises a suspension damper (See at least Para 0020 for resonance function of the spring in the damper to be adjusted as soft, medium and hard).

Regarding claim 35, Koji further shows the response characteristic comprises one or both of a compression damping force and a rebound damping force of the suspension damper (See at least Para 0011 for spring top resonant region and spring bottom resonant region in force amplitude on figure 2 as compression and rebound damping).

Regarding claims 39 and 40, Koji shows alter and reduce a damping rate of the damper based on the information regarding the frequency of the harmonic event as a function of amplitude (See at least Para 0028 and 0029 for fft harmonic oscillation signal amplitude with respect to frequency at 1Hz, 6Hz and 16Hz for suspension damping rate adjustment setting damper into hard damping for lower damping rate).

Claims 29 are rejected under 35 U.S.C. 103 as being unpatentable over Koji et al (JP5310022 in view of English Translation) in view of Roszkowski (Testing Viscosity of MR Fluid in Magnetic Field, Measurement Science Review, Volume 8, Section 3, No. 3, 2008).

Regarding claim 29, Koji does not explicitly states altering an apparent viscosity of a magnetorheological fluid within a damper.
Roszkowski further shows altering an apparent viscosity of a magnetorheological fluid within a damper (See at least Page 58 for I. Introduction for continuously control the damping rate by changing the fluid viscosity using magneto rheological fluid damper).


Response to Arguments
	In response to applicant’s remark that Koji in view of Sato does not show applicant newly recited claim limitation; however, upon further detailed review and consideration along with applicant’s remark,  skilled in the art further noticed and discovered that Sato indeed shows a series of irregularities on the road surface discussed by Sato et al where Sato et al discussed using image captured for identifying drainage groove on the road surface in parallel series potentially discussed on Para 0008, 0009 and 0037 for vehicle control purpose discussed above.
	However, upon further prior art review and comparison along with the review of applicant further recited remark, Koji modified has not further exhibit nor discuss the utilization of vehicle suspension component response regarding the response characteristic further implementation realization.  Please also see 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ian JEN whose telephone number is (571)270-3274.  The examiner can normally be reached on 11AM - 7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on 5712703976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 

/Ian Jen/Primary Examiner, Art Unit 3666